Little, J.
A deed which conveyed to a railroad company, “with the accompanying conditions and reservations,” rights of way over various parcels of land, and two described lots ‘ ‘ for depot purposes, ’ ’ and then specified certain conditions as to the width, manner of laying out, and locations of the rights of way, and certain reservations as to the use of the same for streets, etc., etc., passed to the grantee an absolute title to the two lots mentioned, which was not qualified or affected by the use of the words “for depot purposes” following the description of these two lots, nor by the use of the words “ with the accompanying conditions and res*581ervations” in the beginning of the deed. The words last quoted-related exclusively to conditions and reservations respecting the rights of way.
Argued January 28,
Decided March 3, 1898.
Claim. Before Judge Spence. Dougherty superior court. April term, 1897.
Wooten & Wooten, for plaintiffs in error.
Erwin, duBignon, Chisholm, & Clay, contra.

Judgment affirmed.


All the Justices concurring.